Citation Nr: 0408477	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-15 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for prostate cancer and 
residuals of prostate cancer, based on exposure to Agent 
Orange during service.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to June 
1968.  He was awarded a Vietnam Service Medal,  National 
Defense Service Medal, and a Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
prostate cancer claimed as due to Agent Orange exposure.  The 
veteran testified before the undersigned Acting Veterans Law 
Judge at a November 2003 hearing.  The transcript is of 
record.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran did not serve in the Republic of Vietnam.

3.  Prostate cancer was not manifested within the veteran's 
first year post-service.

4.  The veteran was not otherwise exposed to Agent Orange.

5.  Prostate cancer or residuals of prostate cancer were not 
shown to have been present during the veteran's military 
service, and were not shown to be related to any incident of 
such service. 


CONCLUSION OF LAW

The veteran's prostate cancer and residuals of prostate 
cancer were not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, and 5107 (West 
2002); 38 C.F.R. §38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
and 3.309 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the 
development of his claim for service connection in a December 
2002 letter.  He was notified of the laws and regulations 
regarding service connection in a March 2003 statement of the 
case (SOC).

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The 
December 2002 letter and the March 2003 SOC informed the 
veteran of the type of evidence necessary to substantiate his 
claim, and informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  These 
documents also advised the veteran of the evidence of record 
and of the reasons and bases for the decision.  

Although the above-referenced documents did not specifically 
contain the "fourth element," the December 2002 letter did 
ask the veteran to tell VA about any other records that might 
exist to support his claim, and the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his service connection claim.

In this case, VCAA notice was provided to the veteran prior 
to the initial AOJ adjudication, and thus, the timing of the 
notice does comply with the express requirements of 
Pelegrini.  Thus, there is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, 17 Vet. App. at 422.

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this point would not be prejudicial to 
the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claim, the Board notes that private 
medical records identified by the veteran were obtained in 
support of his claim.  The veteran was provided with a VA 
examination in December 2002.  The veteran was also afforded 
a hearing in Boston in November 2003, before the undersigned 
Acting Veterans Law Judge.

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of service connection 
for prostate cancer would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Factual Background

Service medical records, including induction and discharge 
examination reports, dated in February 1965 and June 1968 
respectively, are negative with respect to an abnormality of 
the prostate.

According to a December 1999 private medical record from 
Salerno, M.D., the veteran had an elevated prostate-specific 
antigen (PSA) level and subsequently underwent a transrectal 
ultrasound, which showed a hypoechoic lesion on the left 
side.  Adenocarcinoma of the prostate with a Gleason score of 
six was found in two of the six cores biopsied from the 
prostate.  Dr. Salerno noted that the veteran elected radical 
retropubic prostatectomy.  

In January 2000, Dr. Salerno performed a bilateral pelvic 
lymphadenectomy with frozen section and radical retropubic 
prostatectomy.  The operative report showed preoperative and 
postoperative diagnoses as adenocarcinoma of the prostate.  

In December 2002, the veteran presented himself for a VA 
examination.  After undergoing the radical prostatectomy, the 
veteran's PSA levels had remained zero without the use of any 
medications, chemotherapy or radiation treatments.  Upon 
examination, the examiner noted the absence of the prostate 
gland after surgery.  A diagnostic test again revealed a PSA 
level of zero.  Diagnosis was prostate cancer based on the 
veteran's history of high PSA levels, biopsy findings and the 
radical prostatectomy.  The examiner noted that the veteran 
had experienced residual symptoms from the surgery, to 
include urinary urgency and complete impotence.

A December 2002 VA request for information regarding the 
veteran's dates of service, confirmed that the veteran served 
aboard the USS Enterprise which was deployed to the official 
waters of Vietnam, in June 1966, from April 1967 to May 1967, 
and again in June 1967.  

In his May 2003 appeal to the Board, the veteran contended 
that his tour of sea duty in the waters of Vietnam should be 
considered "Service in the Republic of Vietnam."  He 
further noted that his location in the waters of Vietnam was 
considered a combat zone.  

In November 2003, the veteran testified that he was stationed 
twice aboard the USS Enterprise in 1967 through 1968, and 
that the ship was located off the waters in Vietnam, 
approximately twenty miles off the coast.  He reportedly went 
offshore and into the country of Vietnam during periods of 
rest and relaxation.  He further stated that Agent Orange 
exposure should be presumed in his case based on his 
interpretation of 38 C.F.R. § 3.307.  The veteran explained 
that he believed the plain language of the regulation's 
language supports his claim: that any one of the following 
criteria should be sufficient to satisfy the Agent Orange 
presumption:  serving in Vietnam, being stationed off the 
waters of Vietnam or by occasionally setting foot in Vietnam 
while stationed elsewhere. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Additionally, where a veteran had active and continuous 
military service for 90 days or more during a period of war, 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of the veteran's separation 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  3 8 C.F.R. § 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

There is no medical evidence of record suggesting that direct 
service connection is warranted on the theory that the 
veteran's prostate cancer developed during his military 
service.  His service medical records show no treatment for 
such disease nor does the veteran contend that he experienced 
problems with his prostate during service.  Furthermore, 
there is no medical opinion that relates the veteran's 
prostate cancer or residuals of prostate cancer to active 
service.  The veteran himself testified under oath that no 
doctor had ever related his disability to service.  There is 
also no evidence of prostate cancer during the veteran's 
first year after discharge from active service.  The veteran 
was first diagnosed with prostate cancer in October 1999, 
approximately 30 years after he was discharged from service.  
Therefore, service connection for prostate cancer on a direct 
basis is not warranted.

"Service in the Republic of Vietnam" entitles a veteran to 
a presumption of Agent Orange exposure.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii), 313(a).  

The veteran's primary contention is that his tour of sea duty 
aboard the USS Enterprise in the waters of Vietnam in 1967 
and 1968 constitutes "Service in the Republic of Vietnam" 
for purposes of establishing a presumption of Agent Orange 
exposure.  Alternatively, he contends that he had duty in or 
visited Vietnam.

The Board notes that "Service in the Republic of Vietnam" is 
not clearly defined for the purposes of determining whether 
or not a veteran had service in Vietnam.  However, in 
discussing similar language found in 38 U.S.C.A. § 
101(29)(A), the VA General Counsel held that service in a 
deep water naval vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.
 
In this case, there is no evidence indicating that the 
veteran served in Vietnam.  VA has confirmed that the veteran 
was deployed aboard the USS Enterprise to the official waters 
of Vietnam during the Vietnam Era.  While the VA could not 
determine whether the veteran served in-country, the Board 
finds VA's response to a request for information regarding 
the veteran's service dates to be highly probative.  This 
document confirmed that the veteran was stationed in the 
waters of Vietnam.  As noted above, the veteran was not found 
entitled to a presumption of service connection based on 
Agent Orange exposure.  Similarly, there is no evidence that 
the veteran was actually exposed to Agent Orange during 
active service.  The veteran has made no allegations of 
actual exposure.  Again, service medical records are negative 
with respect to treatment, complaints or diagnoses related to 
the veteran's prostate.

The Board acknowledges that the veteran has been awarded a 
National Defense Service Medal, a Vietnam Service Medal, and 
a Vietnam Campaign Medal for service between 1966 and 1967; 
however, receiving such medals is not an indication that the 
veteran actually served in Vietnam.  A National Defense 
Service Medal was awarded if a veteran served honorably 
between January 1, 1961, and August 14, 1974.  United States 
of America Department of Defense Manual of Military 
Decorations and Awards, Appendix D at D-17, July 1990.  A 
Vietnam Service Medal was awarded if a veteran served between 
July 4, 1965 and March 28, 1973 in Vietnam or in Thailand, 
Laos, or Cambodia in direct support of the operations in 
Vietnam.  Id. at D-20.  A Vietnam Campaign Medal was awarded 
to all service personnel within the cited theater, and it 
does not rule in, or rule out, combat.  United States of 
America Department of Defense Manual of Military Decorations 
and Awards, at 7-7, September 1996.  None of these medals, 
contrary to the veteran's assertions, establish an actual 
presence in Vietnam, and cannot be used to support a 
presumption of Agent Orange exposure.

Therefore, without evidence that the veteran was ever present 
in the Republic of Vietnam or that he ever came nearer to 
Vietnam than offshore in a deep water vessel, exposure to 
Agent Orange cannot be presumed, and the provisions of 38 
C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) do not pertain to 
this appeal.  See also McCartt v. West, 12 Vet. App. 164, 168 
(1999) (both service in the Republic of Vietnam and diagnosis 
of one of the listed diseases pursuant to 38 C.F.R. § 
3.309(e) are required to establish entitlement to the 
presumption of exposure to herbicide agent in service).  
Furthermore, as discussed above, there is no evidence of 
actual exposure to Agent Orange during service, no evidence 
of in-service prostate disease or injury; and no medical 
evidence linking the post-service prostate cancer with the 
veteran's military service.  There is no reasonable doubt 
that can be resolved in his favor.  The Board has considered 
his arguments concerning regulatory interpretation, but the 
Board is bound by the opinions of the Office of General 
Counsel, and those opinions are conclusive in this case.  
Accordingly, the claim must be denied.


ORDER


Entitlement to service connection for prostate cancer and 
residuals of prostate cancer, based on exposure to Agent 
Orange during service, is denied.




	                        
____________________________________________
	Michelle Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



